Citation Nr: 1503928	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for depression. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for traumatic brain injury (TBI), to include dementia.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and psychosis.

5.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include dementia.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and brother


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1987 to October 1991.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of March 2009, June 2009, and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran and his brother testified at a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is included in the claims file.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and psychosis; and entitlement to service connection for residuals of a TBI, to include dementia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for PTSD and depression was denied in an August 2005 RO rating decision.  The Veteran did not appeal.

2.  In a July 2006 rating decision, the RO severed service connection for dementia.  The Veteran did not appeal.  

3.  Evidence received since the RO decisions was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact(s), and raises the reasonable possibility of substantiating the claims for service connection.


CONCLUSIONS OF LAW

1.  The August 2005 and July 2006 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014).

2.  As new and material evidence has been received, the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  As new and material evidence has been received, the claim for service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  As new and material evidence has been received, the claim for service connection for residuals of a TBI, to include dementia, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA rating decisions from which an appeal is not perfected in a timely manner become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).

In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase 'raises a reasonable possibility of substantiating the claim' is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In determining whether evidence is 'new and material,' the Board must presume the credibility of the evidence in question.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As noted above, service connection for PTSD and depression was denied in an August 2005 RO rating decision.  In a July 2006 rating decision, the RO severed service connection for dementia.  The Veteran did not appeal.  Therefore, the August 2005 and July 2006 rating decisions became final.  See 38 U.S.C.A. § 2014; 38 C.F.R. §§ 3.104, 20.1103.

The evidence received since the final RO decisions includes additional post-service VA treatment records, including a December 2010 VA progress note that indicates that a cognitive disorder from his head injury in the military contributes to his mental health symptoms, a February 2011 discharge note including a diagnosis of depressive disorder, and an October 2013 VA progress note indicating a diagnosis of PTSD.  This evidence is new and material.  Accordingly, the claims are reopened.  


ORDER

New and material evidence has been received to reopen a claim for service connection for PTSD; to that extent, the appeal is granted.

New and material evidence has been received to reopen a claim for service connection for depression; to that extent, the appeal is granted.
 
New and material evidence has been received to reopen a claim for traumatic brain injury, to include dementia; to that extent, the appeal is granted.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from remanding these claims, it is necessary to ensure a complete and accurate record upon which to make an informed decision on the claims.

The Veteran contends his psychiatric and cognitive disorders are due to a TBI during his active military service.  In this case, the Veteran has not been given a VA examination since the claims of service connection for depression, PTSD, and residuals of a TBI have been reopened.  

The evidence indicates the Veteran suffered a head injury while in service.  However, it is unclear whether the Veteran has residuals from the head injury to include cognitive defect.  An April 2006 VA mental disorders examination report indicates that the Veteran has had mild cognitive deficits due to a possible TBI or due to a history of substance dependence.  However, the examiner also noted that it is unlikely that this in-service injury is causing the Veteran's symptoms, and as likely as not that the Veteran's personality disorder is responsible for the remainder of his symptoms presentation.  An April 2006 VA brain examination report indicates that the Veteran's heavy alcohol and amphetamine use would be by far the most likely cause of the Veteran's problem with cortical function if it existed in the past.  The examiner noted that the fact that the Veteran is seemingly improving and is now normal in cortical function also supports the fact that he has recovered from substance abuse damages rather than from organic dysfunction.  Nonetheless, evidence added to the file since the April 2006 VA examinations include a December 2010 VA progress note that indicates that a cognitive disorder from his head injury in the military contributes to his mental health symptoms.  An August 2005 VA progress note included a diagnosis of psychosis and a January 2013 VA progress note indicated some residual psychosis. 

The Board finds VA mental health and brain disorder examinations are necessary to determine what, if any, psychological or brain diagnoses the Veteran has and for an opinion as to whether any of those diagnosis are related to service, or in-service head injury. 

Additional records should also be obtained on remand, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran has reported that he was harassed by a staff sergeant during service.  Provide him with appropriate notice informing him of the information and evidence required to substantiate a service connection claim for PTSD based on in-service personal assault.

2.  The Veteran has reported that he underwent counseling during service.  Make arrangements to obtain a complete copy of his service treatment records, to include all clinical records and psychiatric/counseling records.

3.  Make arrangements to obtain the Veteran's VA treatment records, dated since February 2013.

4.  The Veteran has reported that he was treated for depression in Reno in 1993 and by a doctor in Lakeview and/or at the Lake County Stress Management Group in 1999.  Make arrangements to obtain these records.

5.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

6.  After the above development has been completed, schedule the Veteran a VA examination for his claimed residuals of TBI.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all chronic brain disorders found to be present, to include any dementia.

In regard to any current chronic brain disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to the Veteran's in-service head injury.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  Schedule the Veteran for a VA examination to be conducted by a psychologist or psychiatrist.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all psychiatric disorders found to be present (i.e., depression, PTSD, psychosis, etc.).  

In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service head injury and/or reported harassment by a staff sergeant.  

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met and comment upon the link between any stressor(s) and the Veteran's symptoms.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

8.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


